DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.

Priority
The Applicants’ claim for priority based upon Japanese Patent Application No. 2020-10538 filed on January 27, 2020 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” found in claims 1, 2, 4, 6, 7, and 8.  Support for this is found in paragraphs 0010 and 0166 as well as figure 2, items 34, 40, 42, and 62.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Patent Publication 2017/0096167] in view of Matta et al. [U.S. Patent Publication 2019/0367012]

With regard to claim 1, Yoon et al. meets the limitations of:
an automatic parking system for navigating a vehicle in a parking garage to park the vehicle in a parking space, the automatic parking system comprising a marker recognizing unit configured to perform recognition of a predetermined number of markers located respectively at predetermined locations in the parking garage, each of the predetermined number of markers serving as a navigation landmark to navigate the vehicle [a vehicle system recognizing a marker where said marker denotes an available parking spot where the vehicle system can start an automatic parking operation (paragraphs 0116, 0117, and 0118)]
output marker state information resulting from the determination performed by the marker determiner [a controller determining where the parking position marker is positioned (paragraph 0016)]
However, Yoon fails to disclose of a marker determiner configured to perform determination of whether there is a problem in recognition of at least one marker in the predetermined number of markers in accordance with information resulting from the recognition performed by the marker detector and an output unit.  In the field of image recognition systems, Matta et al. teaches:
a marker determiner configured to perform determination of whether there is a problem in recognition of at least one marker in the predetermined number of markers in accordance with information resulting from the recognition performed by the marker detector [the determination if an image has sufficient clarity as a vehicle travels (paragraph 0054 and figure 4c, item 431)]
an output unit [a vehicle continuing along a same speed in the event a marker detection is not clear (paragraph 0054 and figure 4c, item 435)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Yoon et al. and Matta et al. to create an image detection system for a vehicle used in a parking operation wherein the vehicle determines if there is a problem with a detected image when engaging in an automated parking operation in order to prevent the vehicle from parking in an incorrect space wherein the motivation to combine is to create a parking guidance system for a vehicle (Yoon et al., paragraph 0002).

	With regard to claim 2, Yoon et al. meets the limitation of:
the marker recognizing unit is configured to perform the recognition of the predetermined number of markers and markers at a predetermined location [a vehicle system recognizing a marker where said marker denotes an available parking spot where the vehicle system can start an automatic parking operation (paragraphs 0116, 0117, and 0118)]
However, Yoon et al. fails to disclose of determining a failure of detecting the at least one marker and determining that there is a problem in recognition of the at least one the marker in accordance with, as the information resulting from the recognition, the failure of detecting the at least one marker.  In the field of image recognition devices, Matta et al. teaches:
determining a failure of detecting the at least one marker and determining that there is a problem in recognition of the at least one the marker in accordance with, as the information resulting from the recognition, the failure of detecting the at least one marker [the determination if an image has sufficient clarity as a vehicle travels (paragraph 0054 and figure 4c, item 431) and a vehicle continuing along a same speed in the event a marker detection is not clear (paragraph 0054 and figure 4c, item 435)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Yoon et al. and Matta et al. to create an image detection system for a vehicle used in a parking operation wherein the vehicle determines if there is a problem with a detected image when engaging in an automated parking operation in order to prevent the vehicle from parking in an incorrect space wherein the motivation to combine is to create a parking guidance system for a vehicle (Yoon et al., paragraph 0002).

	With regard to claim 3, Yoon et al. meets the limitation of:
a travel route determiner configured to determine, based on the information resulting from the determination performed by the marker determiner, a travel route of the vehicle toward the parking space independently of the at least one marker [a vehicle controller using a point marker where the controller uses the marker as a stop position when the vehicle moves into a parking slot (paragraph 0118)]

With regard to claim 6, Yoon et al. meets the limitations of:
an information processing apparatus that is located outside the vehicle, and that is communicable with the vehicle wherein the marker recognizing unit is installed in the vehicle [an image obtainer installed inside of a vehicle (paragraph 0038)]
the marker determiner and the output unit are installed in the information processing apparatus [an image processor connected to a controller where both are part of a parking guidance apparatus (paragraph 0037)]

With regard to claim 7, Yoon et al. meets the limitation of:
the marker recognizing unit, the marker determiner, and the output unit are installed in the vehicle [a parking guidance apparatus having an image processor, controller, and display installed in a vehicle (paragraphs 0036 and 0037 as well as figure 1, items 120, 160, and 170)]

With regard to claim 8, Yoon et al. meets the limitations of:
an information processing apparatus that is located outside the vehicle, and that is communicable with the vehicle, wherein the marker recognizing unit is installed in the parking garage [a vehicle controller using a point marker where the controller uses the marker as a stop position when the vehicle moves into a parking slot (paragraph 0118)]
the marker determiner and the output unit are installed in the information processing apparatus [a parking guidance apparatus having an image processor, controller, and display installed in a vehicle (paragraphs 0036 and 0037 as well as figure 1, items 120, 160, and 170)]

With regard to claim 11, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 12, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Patent Publication 2017/0096167] in view of Matta et al. [U.S. Patent Publication 2019/0367012], and in further view of Kaneko [U.S. Patent Publication 2020/0151895]

With regard to claim 4, the combination of Yoon et al. and Matta et al. fails to disclose of an illumination determiner configured to perform determination of whether there is insufficient illumination around each of the predetermined number of markers wherein the output unit is configured to output illumination information resulting from the determination performed by the illumination determiner in addition to the marker state information resulting from the determination performed by the marker determiner.  In the field of image processing devices, Kaneko teaches:
an illumination determiner configured to perform determination of whether there is insufficient illumination around each of the predetermined number of markers wherein the output unit is configured to output illumination information resulting from the determination performed by the illumination determiner in addition to the marker state information resulting from the determination performed by the marker determiner [a marker detector having a corner detector which detects corner portions of a marker based upon the brightness of the image (paragraph 0046)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Yoon et al., Matta et al., and Kaneko to create an image detection system for a vehicle used in a parking operation wherein the vehicle determines if there is a problem with a detected image by determining its brightness when engaging in an automated parking operation in order to prevent the vehicle from parking in an incorrect space wherein the motivation to combine is to create a parking guidance system for a vehicle (Yoon et al., paragraph 0002).

	With regard to claim 9, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 10, the combination of Yoon et al. and Matta et al. fails to disclose of the illumination determiner being configured to obtain a value of an electric parameter indicative of an intensity level of light outputted from at least one lighting device installed in the parking garage and perform determination of whether the obtained value of the electric parameter of the intensity level of the at least one lighting device is within a predetermined intensity range to accordingly perform the determination of whether the at least one lighting device has improper illumination.  In the field of image processing devices, Kaneko teaches:
the illumination determiner being configured to obtain a value of an electric parameter indicative of an intensity level of light outputted from at least one lighting device installed in the parking garage and perform determination of whether the obtained value of the electric parameter of the intensity level of the at least one lighting device is within a predetermined intensity range to accordingly perform the determination of whether the at least one lighting device has improper illumination [a marker detector having a corner detector which detects corner portions of a marker based upon the brightness of the image (paragraph 0046) where the detector assigns a value relating to the detected brightness of the detected marker (paragraph 0063)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Yoon et al., Matta et al., and Kaneko to create an image detection system for a vehicle used in a parking operation wherein the vehicle determines if there is a problem with a detected image by determining its brightness when engaging in an automated parking operation in order to prevent the vehicle from parking in an incorrect space wherein the motivation to combine is to create a parking guidance system for a vehicle (Yoon et al., paragraph 0002).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Patent Publication 2017/0096167] in view of Matta et al. [U.S. Patent Publication 2019/0367012], and in further view of Satomura [U.S. Patent Publication 2020/0035102]

With regard to claim 5, the combination of Yoon et al. and Matta et al. fails to disclose of an obstacle detector configured to detect at least one obstacle in the parking garage and an obstacle determiner is configured to determine whether the detected at least one obstacle is located inhibiting detection of one or more of the predetermined number of markers in accordance with a positional relationship between the at least one obstacle and the predetermined location of each of the predetermined number of markers.  In the field of object recognition systems, Satomura teaches:
an obstacle detector configured to detect at least one obstacle in the parking garage and an obstacle determiner is configured to determine whether the detected at least one obstacle is located inhibiting detection of one or more of the predetermined number of markers in accordance with a positional relationship between the at least one obstacle and the predetermined location of each of the predetermined number of markers [a detection unit in a vehicle which recognizes the presence of an obstacle that is hindering the capturing of an image (paragraph 0090)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Yoon et al., Matta et al., and Satomura to create an image detection system for a vehicle used in a parking operation wherein the vehicle determines if there is a problem with a detected image by determining if an obstacle is present when a marker is detected when engaging in an automated parking operation in order to prevent the vehicle from parking in an incorrect space wherein the motivation to combine is to create a parking guidance system for a vehicle (Yoon et al., paragraph 0002).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2020/0133268 to Walsh discloses a virtual valet.
U.S. Patent Publication 2020/0037301 to Park discloses a method for wireless communication of a vehicle in an autonomous driving system.
U.S. Patent Publication 2020/0004257 to Kim discloses a control method of an autonomous vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689